Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Hannon on November 10, 2021.
	In the Claim:
Claim 1.	Line 7, after “upper cover (9)”, --, the upper cover of the movable movable element (4)-- has been inserted.
Line 8, “guide” has been changed to --light guide (10) of the movable element (4)--.
	In the Drawing:
Figure 2.	Reference numeral “13” will be inserted to the surface between the upper cover (9) and the light guide (10).
Applicant’s arguments and amendments filed August 25, 2021 with respect to pages 7 to 9 have been considered and are persuasive.  Claims 1 to 17 are allowed.
Claim 1 is allowed because the prior art individual or taken as a whole does not teach movable means for assembling the movable element on the middle part of the case, the movable element comprising the upper cover and the light guide, the upper cover of the movable element including the index, the light guide of the movable element configured to receive light beam from the light source through the entry face and to guide light rays through the exit face of the light guide to illuminate the index whatever the position of the movable element relative to the case.  Claims 2 to 17 depend on claim 1 and as such are also allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Quach Lee/
Primary Examiner, Art Unit 2875